Citation Nr: 1011185	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as secondary to the service-connected 
hypertension.

2.  Entitlement to a rating higher than 10 percent for 
migraine headaches.  

3.  Entitlement to a rating higher than 30 percent for 
residuals of a total right knee arthroplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1957 to June  1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for diabetes mellitus, in 
a statement in September 2006, the Veteran asserts that he 
was exposed to Agent Orange in Vietnam in July 1968.  He also 
asserts that he was exposed to Agent Orange in Thailand.  In 
statements in June 2008, in February 2009 and in April 2009, 
the Veteran argues that diabetes mellitus is due to service-
connected hypertension.   As the evidence of record is 
insufficient to decide the claim, further evidentiary 
development is needed under the duty to assist. 

On the claims for increase for migraine and the right knee 
disability, VA records show that in January 2008 recurrent 
persistent migraines were noted and in July 2008 constant 
right knee pain was noted.  The Veteran's representative 
argued in a brief in October 2009 that the migraine headaches 
were completely prostrating and the right knee disability was 
more painful with decreased range of motion.  

As the Veteran was last examined by VA for migraine in July 
2005 and for the right knee in February 2008 and as there is 
a need to verify the current severity of the disabilities, 
reexaminations are necessary under 38 C.F.R. § 3.327.

The Veteran has identified private and service department 
records, pertaining to the claims, which have not been 
obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or to 
authorize VA to obtain the records, 
pertaining to treatment of the right knee, 
from the Philippine International Hospital 
in Angeles City.  

2.  Ask the Veteran to either submit or to 
authorize VA to obtain the records of Dr. 
Reyes.  

3.  Obtain records, pertaining to 
treatment of diabetes mellitus, from the 
service department hospital in Guam. 

4.  Obtain the unit history of the 604th 
Military Airlift Support Squadron, Clark 
Air Force Base, Philippines (MAC) for July 
1968. 

5.  Obtain any hazardous pay records from 
the Defense Finance and Accounting Service 
from July 1968.  

6.  Ask the appropriate custodian of 
Federal records whether herbicides, 
including tactical Agent Orange, were used 
at Nakhon Phanom Airport, Thailand (AFCS) 
where the Veteran was stationed with the 
1987th Communications Squadron from March 
1973 to June 1974.  



7.  If exposure to Agent Orange in Vietnam 
or Thailand can not be substantiated, 
afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the Veteran's diabetes 
mellitus, type 2, was caused or aggravated 
by service-connection hypertension. 

In formulating the opinion, the examiner 
is asked to consider that the term 
"aggravation" means a permanent increase 
in the underlying disability as contrasted 
to a worsening of symptoms. 

Also, the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review.  

8.  Afford the Veteran a VA examination to 
determine the severity of service-
connected migraine.  The examiner is asked 
to comment on the frequency of the 
headaches and whether the headaches are 
characteristically prostrating. 

9.  Afford the Veteran a VA examination to 
determine the severity of the service-
connected total right knee arthroplasty.  



The examiner is asked to comment on:

a).  Whether there are chronic 
residuals consisting of severe 
painful motion or weakness in the 
right knee; 

b).  Range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion as well as weakness, 
fatigability, incoordination, pain on 
movement, swelling, atrophy, 
additional loss of motion associated 
with flare-ups or on repetitive use; 
any additional functional loss should 
be expressed in terms of additional 
limitation of motion;  

c).  Ankylosis; and,

d).  Any loose motion of the knee, 
requiring a knee brace.  

10.  After the development has been 
completed, adjudicate the claims to 
include service connection for diabetes 
mellitus, type 2, secondary to the 
service-connected hypertension.  If any 
benefits sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.
    
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


